DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt remarks dated September 22, 2022.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.
In regards to claims 1-2, 6-13 and 16-20, the applicants state that “To this end, although Liao disclose that the CNNs themselves are cascaded, Liao does not teach or suggest "self-supervised hierarchical motion learning by a neural network," as applicant claims in the independent claims.” The examiner respectfully traverses. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the examiner submits that Liao is used to merely teach that hierarchical/cascading neural network is well known at the before the effective filing date of the invention. Lorre teaches a self-supervised motion learning by a neural network. Therefore, the examiner asserts that Lorre in combination with Liao teaches all the limitations of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Contrastive predictive coding for video representation learning” by Lorre et al. (hereinafter ‘Lorre’) in view of “Multiscale Cascaded Scene-Specific Convolution Neural Networks for Background Subtraction” by Liao et al. (hereinafter ‘Liao’).
In regards to claim 1, Lorre teaches a method, comprising: accessing a plurality of unlabeled video frames; and performing self-supervised 
However, Lorre does not expressly teach a hierarchical neural network. 
Liao teaches a hierarchical neural network. (See Liao Figure 2 and Section 2.2, Liao teaches a hierarchical neural network.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Lorre to include the hierarchical neural network taught by Liao.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Lorre in this manner because/in order to improve performance and use less training samples while training a neural network.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Lorre with Liao to obtain the invention as specified in claim 1.

In regards to claim 2, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches wherein the self-supervised hierarchical motion learning learns a hierarchy of motion representations. (Lorre Section 2.2 and 3)

In regards to claim 6, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches wherein preliminary motion features are determined in a self- supervised manner from the plurality of unlabeled video frames. (See Lorre Section 2.2 and 3)

In regards to claim 7, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches wherein the preliminary motion features are determined by applying video frame reconstruction to the plurality of unlabeled video frames. (See Lorre Section 3).

In regards to claim 8, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches further comprising: - 25 -initializing the self-supervised hierarchical motion learning with the preliminary motion features. (See Lorre Section 3).
In regards to claim 9, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches further comprising: performing action recognition learning using the learned motion features.  (See Lorre Section 3 and 4.2).

In regards to claim 10, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches wherein the action recognition learning is performed by integrating the learned motion features into a backbone network.  (See Lorre Section 3)

In regards to claim 11, Lorre and Liao teach all the limitations of claim 1. Lorre also teaches wherein the learned motion features are integrated with appearance features. (See Lorre Section 3).

Claims 12 and 20 recite limitations that are similar to that of claim 1. Therefore, claims 12 and 20 are rejected similarly as claim 1.

Claims 13 and 16-19 recite limitations that are similar to that of claims 2 and 8-11, respectively. Therefore, claims 13 and 16-19 are rejected similarly as claims 2 and 8-11, respectively.

Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 3 and 14, the applied art does not teach or suggest “wherein the self-supervised hierarchical motion learning progressively learns, for each level of the hierarchy in a bottom-up manner, motion features at increasing level of detail.”
Claims 4-5 indicated allowable for being dependent on claim 3.
Claim 15 indicated allowable for being dependent on claim 14.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UTPAL D SHAH/Primary Examiner, Art Unit 2665